Title: Enclosure: Proposal by Daniel Parker for Packets, 20 November 1788
From: Parker, Daniel
To: 


enclosureProposal by Daniel Parker for Packets
Mémoire
Les Paquet Boat, établi par le Gouvernement pour le Transport des Lettres de France à l’Amérique et de retour, ayant été suprimés vû leur grande depenses, et le Commerce entre les deux Nations, ce trouvant presque detruit faute d’une Communication réguliere le Soussigné, Américain, qui à l’honneur d’être connu de Son Excellence M. Jefferson du Marquis de La Fayette, et de M. Le Couteulx soumet la proposition suivante pour rétablir les Paquet Boat, meme à une depence moins que la Somme que le Bureau de la Poste a consenti de payer pour un transport.
1. Le Soussigné, pourvoyra Six Batiments pour Paquet Boat, construit sur un Modele convenable, du port de 120 a 200 Tonneaux completement equipés pour le trajet de France à L’Amerique.
2. Un de ces Batiments, sera pret à partir du Havre pour Boston, et également un de Boston pour le Havre le 1r. Jour de chaque mois, auquel jour, la Malle sera livré au Capitaine au Havre, qui la remettra à Son arriveé à Boston, au Consul de Sa Majesté, au dit lieu.
3. Le Gouvernement Sera tenû de payer pour le transport de chaque Malle à Boston ou au Havre, quatre mille huit cent livres Tournois, sans être Sujet à aucune autre demande, pourvû que les Bâtiments soyent exempt de tous fraix de Port et que de plus, l’huile de Baleine qui pourra être chargé à Boston dans les dits Bâtiments pour la France, soit exempt de tous Droits et Impots, étant dessigné pour l’encouragement d’une nouvelle Manufacture établi à Rouen ou l’huile Sera rafiné. Paris Nov. 20. 1788.

Danl. Parker

